Order of Appellate Term reversing a judgment of the City Court of the City of New York, county of Queens, reversed on the law, with costs, and judgment of the City Court reinstated. The City Court has jurisdiction where several plaintiffs in one complaint each separately states his cause of action based on one and the same tort, and each demands a separate judgment in an amount not exceeding $3,000. Events subsequent to our decision by a closely divided court in Dilworth v. Yellow Taxi Corporation (220 App. Div. 772) warrant an abandonment of the theory therein enunciated and, for the sake of uniformity, *832the adoption of the rule now prevailing in the First Department. (Spetler v. Jogel Realty Co., 224 App. Div. 612; Dobrikin v. Union Railway Co., 130 Misc. 796; Sirop v. Greenwood Co., 134 id. 836; affd., 228 App. Div. 799; see, also, 72 A. L. R. 204, note e.) Seudder, Tompkins and Davis, JJ., concur; Lazansky, P. J., and Hagarty, J., dissent and vote to affirm on authority of Dilworth v. Yellow Taxi Corporation (supra).